536 U.S. 956
DOLE FOOD CO. ET AL.v.PATRICKSON ET AL.; andDEAD SEA BROMINE CO., LTD., ET AL.v.PATRICKSON ET AL.
No. 01-593.
No. 01-594.
Supreme Court of the United States.
June 28, 2002.

1
C. A. 9th Cir. Certiorari granted limited to the following questions: "1. Whether a corporation is an `agency or instrumentality' if a foreign state owns a majority of the shares of a corporate enterprise that in turn owns a majority of the shares of the corporation. 2. Whether a corporation is an `agency or instrumentality' if a foreign state owned a majority of the shares of the corporation at the time of the events giving rise to litigation, but the foreign state does not own a majority of those shares at the time that a plaintiff commences a suit against the corporation." Cases consolidated, and a total of one hour allotted for oral argument. Reported below: 251 F. 3d 795.